Exhibit 10.1




Loan Conversion Agreement




This Loan Conversion Agreement (“Agreement”) is made and entered into as of
November 12, 2014, by and between Hydrophi Technologies Group, Inc., a Florida
corporation (the “Company”) and Philip Levin, an individual (the “Lender”).




Recitals




WHEREAS, from 2011 to 2014, the Lender made a series of loans to the Company
(collectively, the “Loan”);




WHEREAS, as of the date of this Agreement, the current principal and interest
due on the Loan is $370,353 and




WHEREAS, the Lender and the Company desire to set forth the terms and conditions
providing the Lender the right of conversion of the Loan to paid in capital.




NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:




1.

Conversion Right.




(a)

The principal and accrued interest on the Loan, currently due or due at any time
prior to the repayment of the Loan, may be converted at the option of the
Lender, at any time and from time to time, for all or a portion of the sums then
due (the “Conversion Amount”), into shares of common stock of the Company, par
value $0.0001 per share (the “Common Stock”), at the conversion rate of
$0.0065217 per share (“Conversion Rate”), subject to the limitation specified in
this Agreement.  Notwithstanding the foregoing, no conversion may be permitted
if the Company does not have the authorized and un-issued shares available to be
issued at the time of conversion.




(b)

If there is any adjustment to the Common Stock by means of a combination of
shares or division of shares, such as a stock split or dividend or reverse stock
split, then the Conversion Rate will be increased or decreased, as appropriate,
so as to provide for the proportionate number of shares of Common Stock
reflecting the rights of conversion after such event as they existed before the
event; and further, in the event of a corporate event where the Company is
merged or otherwise combined with another entity and the Company is not the
surviving entity, then the right of conversion will be the right to acquire
common equity or the equivalent of the resulting entity in the amount and at the
rate so as to represent the equivalent of the conversion right immediately prior
to such corporate event, whether or not this Agreement is assumed by the
resulting entity. Once the shares of Common Stock are issued by the Company,
then the Conversion Amount due thereunder will be deemed fully paid, and the
shares of Common Stock will be issued as fully paid, non-assessable shares of
equity of the Company.  In the event of an adjustment to the conversion right,
the Company will notify the Lender of the adjusted conversion rights, the
failure of which is not a breach of this Agreement.




(c)

In each case of an adjustment or readjustment of the Conversion Rate or the
number and shares issuable upon conversion of the Loan, the Company will
promptly calculate such adjustment in accordance with the terms of this
Agreement and prepare a certificate setting forth such adjustment, including a
statement of the adjusted Conversion Rate, describing the transaction giving
rise to such adjustment and showing in reasonable detail the facts upon which
such adjustment is based.  Upon request, the Company will promptly deliver a
copy of such certificate to the Lender.











--------------------------------------------------------------------------------







2.

Payment for Shares.  In addition to the right of conversion, the Lender has the
right to offer all or a portion of the principal and interest due under this
Agreement in payment of shares of Common Stock in any offering of shares of
Common Stock being offered for sale directly by the Company, whether or not
being offered through an intermediary, provided such surrender of the principal
and interest due and the sale of the shares of Common Stock shall be in
compliance with all applicable law.  The Company reserves the right to determine
compliance with applicable law, in its sole discretion, on the advice of its
counsel.




3.

Mechanics of Conversion: To convert the Loan pursuant to Sections 1(a) above
into shares of Common Stock on any date (a “Conversion Date”), the Lender shall
deliver (whether via mail or email) a copy of a properly and fully-completed and
executed notice of conversion in the form attached hereto as Exhibit I (the
“Conversion Notice”) to the Company.  On or before the third Business Day
following the date of receipt of such Conversion Notice, the Company shall
transmit by email (by attachment in PDF format) an acknowledgment of the
conversion, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”).  On or before the fifth Business Day following the date of receipt of a
Conversion Notice, the Company shall instruct the Transfer Agent to issue and
register in the name of the Lender or its designee, for the number of shares of
Common Stock to which the Lender shall be entitled, with the legends required by
applicable law.  The Company instruction to the Transfer Agent shall be timely,
“time being of the essence.”




4.

Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by nationally
recognized overnight courier, by telecopy or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:




if to the Company, to it at:

3404 Oakcliff Road, Suite C6,

Doraville, GA 30340

Attn: Roger Slotkin

Email: rms@hydrophi.com




If to the Holder, to it at:




Philip Levin

5330 Vista Rad

Pasadena Texas 77505

Email: ___________________




5.

Miscellaneous.




(a)

This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the Loan and the subjects herein stated, and
no other loan.  Other loans that the parties entered into prior to or after this
Agreement shall not be used to interpret any of the rights, obligations and
terms of this Agreement.




(b)

Nothing contained in this Agreement shall be construed as conferring upon the
Lender or any other person the right to vote or to consent or to receive Company
notices as a member of the Company in respect of meetings of members for the
election of managers of the Company or any other matters or any rights
whatsoever as a member of the Company.








2







--------------------------------------------------------------------------------




(c)

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the internal laws of the state of
New York, without regard to conflicts of law principles.




(d)

The headings herein are for convenience only, and do not constitute a part of
this Agreement.  The headings will not be deemed to limit or affect any of the
provisions hereof.




(e)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile transmission or its equivalent, such as electronic
signature or pdf., such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as of such facsimile signature were the original
thereof.




(f)

The obligations hereunder are not secured or guaranteed in any way, by any
person or entity.




(g)

The Lender represents that it is now and at the time of any conversion of the
principal and/or interest will be an accredited investor, as defined in Section
501 of Regulation D, under the terms of the United States federal securities
laws, and it will provide any and all such information to the Company in respect
of the foregoing as may be reasonably requested, from time to time by the
Company or its representatives.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date above first written.




LENDER:







__________________________

PHILIP LEVINE







COMPANY:




HYDROPHI TECHNOLOGIES GROUP, INC.







By:  _______________________

Roger Slotkin,

President and Chief Executive Officer














3







--------------------------------------------------------------------------------




EXHIBIT I




HYDROPHI TECHNOLOGIES GROUP, INC.

CONVERSION NOTICE




Reference is made to the Loan Conversion Agreement (the “Conversion Agreement”),
by and between Hydrophi Technologies Group, Inc. (the “Company”) and Philip
Levin (the “Lender”). In accordance with and pursuant to the Conversion
Agreement, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Conversion Agreement) indicated below into shares of common
stock, $0.0001 par value per share (the “Common Stock”), of the Company, as of
the date specified below.




Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

 

 

 

 

 

Facsimile Number:

 

Holder:

 

By:

 

Title:

 

Dated:

 





4







--------------------------------------------------------------------------------







EXHIBIT II




ACKNOWLEDGMENT




The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.







HYDROPHI TECHNOLOGIES GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

Title:














5


